IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JAMES TOBLER,                            : No. 465 EAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (VERIZON PENNSYLVANIA,             :
INC.),                                   :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of December, 2015, the Petition for Allowance of Appeal

is DENIED.